
	
		II
		111th CONGRESS
		2d Session
		S. 3559
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 30, 2010
			Mr. Dodd introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965 to strengthen mentoring programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mentoring America’s Children Act of
			 2009.
		2.Amendments to mentoring programs
			(a)Purpose; definitionsSection 4130(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7140(a)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B), by striking
			 achievement of such children and inserting outcomes of
			 such children by improving their school connectedness, decreasing absenteeism,
			 and increasing academic performance;
					(B)in subparagraph (D), by striking
			 and after the semicolon;
					(C)in subparagraph (E), by striking the period
			 and inserting ; and; and
					(D)by adding at the end the following:
						
							(F)to foster character
				education.
							;
				
					(2)in paragraph (2)(A), by striking or
			 who lacks strong positive role models and inserting who lacks
			 strong positive role models, who is a foster youth, or who has 1 or both
			 parents incarcerated;
				(3)in paragraph (2)(B)(iii), by striking
			 a partnership between a local educational agency and a nonprofit,
			 community-based organization and inserting a consortium between
			 or among 1 or more local educational agencies, nonprofit community-based
			 organizations, and other partners, such as corporations, universities, or
			 foster care group homes; and
				(4)in paragraph (2)(C)(iii), by inserting
			 and successful after responsible.
				(b)Grant programSection 4130(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7140(b)) is amended—
				(1)in the matter preceding subparagraph (A) of
			 paragraph (1), by striking this subpart under section 4003(2)
			 and inserting this section under subsection (d);
				(2)in paragraph (1)(A), by striking
			 (particularly and all that follows through
			 failure) and inserting , particularly children living in
			 rural, suburban, or urban areas facing high rates of crime, gang involvement,
			 drug use, school dropouts, or youth suicides,;
				(3)in paragraph (1)(B), by striking clauses
			 (vi) and (viii) and inserting the following:
					
						(vi)Encourage setting goals and planning for
				the future, including encouragement of graduation from secondary school,
				planning for postsecondary education or training, and participating in
				internships.
						(vii)Discourage involvement in
				gangs.
						;
				(4)in paragraph (4)—
					(A)by striking subparagraph (D) and inserting
			 the following:
						
							(D)an assurance that each mentor will be
				assigned to not more than 3 children, and that when assigned to more than 1
				child (which is preferable where practicable), the assignment shall not
				undermine the mentor’s ability to be an effective mentor or to establish a
				close relationship with each mentored
				child;
							;
					(B)in subparagraph (I), by striking
			 and after the semicolon;
					(C)in subparagraph (J)(iv), by striking the
			 period and inserting a semicolon; and
					(D)by adding at the end the following:
						
							(K)information regarding the staffing plan and
				levels the eligible entity will use to monitor the mentor and mentee match over
				the duration of the match; and
							(L)information regarding how the eligible
				entity will meet the matching funds requirement described in paragraph
				(7).
							;
					(5)in paragraph (5)—
					(A)in subparagraph (B), by striking clause (i)
			 and inserting the following:
						
							(i)serves children with greatest need who live
				in rural areas, high-crime areas, troubled home environments, or communities
				with a high rate of youth suicide, who attended a school with violence
				problems, or who are foster
				children;
							;
					(B)in subparagraph (C)—
						(i)in clause (i), by striking urban and
			 rural and inserting urban, suburban, and rural;
						(ii)in clause (ii)(II), by inserting
			 children, after organizations,; and
						(iii)in clause (iii), by inserting and
			 sustain the mentoring program for the duration of the grant and beyond
			 after mentoring program; and
						(C)by adding at the end following:
						
							(E)Subsequent grantsIn awarding grants under subparagraph (A),
				the Secretary shall consider eligible entities who have received funding in a
				prior grant cycle for a new grant only if each of the following criteria is
				met:
								(i)Performance during the initial grant was
				satisfactory in terms of program design and numbers of children served.
								(ii)The subsequent grant will exclusively
				support expanded service to a new geographic area or target population.
								(iii)The eligible entity demonstrates that the
				eligible entity is able to provide the matching funds required under paragraph
				(7)(B) for all years of the new grant.
								(F)Policy on one entity receiving two grants
				at same time
								(i)In generalExcept as provided in clause (ii), in
				awarding grants under subparagraph (A) the Secretary may have in effect a
				policy under which an eligible entity is prohibited from receiving 2 grants
				under this subsection at the same time.
								(ii)ExceptionThe policy described in clause (i) shall
				not prohibit an eligible entity from receiving 2 grants under this subsection
				at the same time when the periods of the 2 grants overlap by 3 months or
				less.
								;
				and
					(6)by adding at the end the following:
					
						(7)Matching
				fundsEach eligible entity
				receiving a grant under this subsection shall provide, toward the cost of the
				activities assisted under the grant, matching funds in an amount that—
							(A)in the case of the first multiyear grant
				awarded to the eligible entity under this subsection—
								(i)in the first year of the grant, is not less
				than 10 percent of the grant amount awarded for that year;
								(ii)in the second year of the grant, is not
				less than 25 percent of the grant amount awarded for that year; and
								(iii)in the third year of the grant, is not less
				than 50 percent of the grant amount awarded for that year; and
								(B)in the case of the eligible entity
				receiving subsequent grant funding under paragraph (5)(E) for a year, is not
				less than 50 percent of the grant amount awarded for that
				year.
							.
				(c)Additional provisions
				(1)In generalSection 4130 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7140) is amended by adding at the
			 end the following:
					
						(c)Ensuring quality grants
							(1)Support for eligible entitiesIn order to ensure the strongest possible
				outcomes for children mentored through this section, the Secretary
				shall—
								(A)provide training and technical assistance
				to eligible entities that receive a grant under subsection (b), beginning in
				the first year of the grant and continuing throughout the duration of the
				grant;
								(B)track the mentoring practices and outcomes
				of all eligible entities that receive a grant under subsection (b) throughout
				the duration of the grant utilizing a robust online tracking and evaluation
				system; and
								(C)submit an annual report to Congress
				detailing the number of children served by eligible entities that receive a
				grant under subsection (b) and the outcomes achieved for those children.
								(2)Research on school-based
				mentoringIn order to ensure
				that eligible entities that receive a grant under subsection (b) have access to
				the most current research-based knowledge about building and carrying out
				strong and effective mentoring programs, the Secretary shall carry out the
				following:
								(A)Consult with leading mentoring
				organizations and researchers, including the Federal Mentoring Council and the
				National Mentoring Working Group, to determine priorities for research on
				school-based mentoring and appropriate research design, with consideration
				for—
									(i)determining the ideal school environments
				in which school-based mentoring succeeds;
									(ii)identifying techniques for matching
				children with specific characteristics (such as age, academic situation, risk
				factors) with the most appropriate mentoring models;
									(iii)determining the ideal infrastructure needed
				to foster the expansion of school-based mentoring in a sustainable way;
				and
									(iv)refining best practices, match activities,
				and a range of mentoring models to lead to the best possible outcomes for
				children.
									(B)Award grants or contracts to high-quality
				research entities to perform research on the priorities identified in
				subparagraph (A), which research shall meet the following criteria:
									(i)The proposed research design shall meet
				accepted standards within the academic community.
									(ii)All research results and findings shall be
				widely disseminated to eligible entities that receive a grant under subsection
				(b) and to the larger mentoring community.
									(C)Award grants or contracts under
				subparagraph (B) only if amount the appropriated under subsection (d)(1) for
				each fiscal year for which such grant or contract is awarded exceeds
				$50,000,000.
								(d)Authorization of appropriations;
				reservations of certain amounts
							(1)AuthorizationThere are authorized to be appropriated to
				carry out this section $100,000,000 for fiscal year 2011 and such sums as may
				be necessary for each succeeding fiscal year.
							(2)ReservationsEach fiscal year the Secretary shall
				reserve—
								(A)not more than 5 percent of the amount
				appropriated for that fiscal year under paragraph (1) for expenditure on
				support for eligible entities as authorized by subsection (c)(1); and
								(B)not more than 10 percent of the amount
				appropriated for that fiscal year under paragraph (1) for expenditure on
				research as authorized by subsection
				(c)(2).
								.
				(2)Conforming amendmentsSection 4130(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7140(b)) is further amended—
					(A)in the matter preceding clause (i) of
			 paragraph (2)(B), by striking this section and inserting
			 this subsection;
					(B)in paragraph (3), by striking this
			 section and inserting this subsection;
					(C)in the matter preceding subparagraph (A) of
			 paragraph (4), by striking this section and inserting
			 this subsection;
					(D)in subparagraph (A) of paragraph (5), by
			 inserting under this subsection after grants;
			 and
					(E)in subparagraph (A) of paragraph (6), by
			 striking this section each place the term appears and inserting
			 this subsection.
					(d)Revisions to other education
			 programs
				(1)Transition servicesSection 1418(a)(2)(C) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6438(a)(2)(C)) is amended—
					(A)in clause (iv), by striking
			 and after the semicolon;
					(B)in clause (v), by striking the period and
			 inserting ; and; and
					(C)by adding at the end the following:
						
							(vi)youth mentoring
				programs.
							.
					(2)National safe and drug-free schools
			 programsSection 4121(a)(2)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131(a)(2)) is
			 amended—
					(A)in subparagraph (C), by striking
			 and after the semicolon;
					(B)in subparagraph (D), by inserting
			 and after the semicolon; and
					(C)by adding at the end the following:
						
							(E)school and community-based mentoring
				programs;
							.
					(3)Inclusion of mentoring for minority
			 programs
					(A)Improvement of educational opportunities
			 for Indian childrenSection
			 7121(c)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7441(c)(1)) is amended—
						(i)in subparagraph (E), by inserting ,
			 including mentoring programs and projects, after programs and
			 projects; and
						(ii)in subparagraph (J), by inserting ,
			 including mentoring programs, after programs.
						(B)Native Hawaiian educationSection 7205(a)(3) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7515(a)(3)) is amended—
						(i)in subparagraph (H)(ii), by inserting
			 , including afterschool mentoring programs after
			 programs; and
						(ii)in subparagraph (I)(iii), by inserting
			 , mentoring, after counseling.
						(C)Alaska native educationSection 7304(a)(2)(P) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7544(a)(2)(P)) is amended by
			 inserting or mentoring programs after Success
			 program.
					
